Citation Nr: 0403638	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating by reason of 
individual unemployability, due of service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He served 11 months and 24 days in the 
Republic of Vietnam as a light weapons infantryman, and is in 
receipt of the Combat Infantryman's Badge (CIB), a Silver 
Star Medal, a Bronze Star Medal, and a Purple Heart with an 
Oak Leaf Cluster, among other awards and decorations for his 
meritorious and valorous service during the Vietnam conflict.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions (RD) by the RO dated November 2001, 
which denied the TDIU rating; and August 2002, which denied 
the veteran's claim that an increase in his PTSD rating was 
warranted.  

The issue of entitlement to the TDIU rating is addressed in 
the Remand following the Order.  This appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  All relevant, identified evidence necessary to 
substantiate the veteran's claim for an increased PTSD 
evaluation has been obtained.

2.  The veteran's PTSD most closely approximates occupational 
and social impairment with deficiencies in most areas, due to 
such symptoms as:  suicidal ideation; near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; neglect of 
personal appearance and hygiene; an extreme difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, including Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural considerations

There have been significant changes in veteran's law during 
the pendency of this appeal impacting the instant case.  
First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This is significant because the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Thus, the Board must first determine whether these new VCAA 
duties have been met in this case.  

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the veteran's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5).

In this case, VA has met the VCAA notification duties, with 
respect to the PTSD claim.  Specifically, VA sent VCAA 
letters to the veteran in May and September 2001, and June 
2002, prior to the pertinent rating decisions.   See 
Pelegrini v. Principi, __ Vet.App. __, No. 01-944 (Jan. 13, 
2004).  Together with the August 2002 rating decision, the 
January 2003 statement of the case (SOC) and the March, April 
and May 2003 supplemental statements of the case (SSOC) and 
their respective notices, these documents informed him of:  
(1) the evidence necessary to establish entitlement, and 
which portion of this evidence VA would get; (2) what portion 
he needed to obtain, see 38 U.S.C.A. § 5103(a) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); (3) what VA 
had already done on his claim; and (4) VA laws and 
regulations governing his claim.  

In particular, the veteran was specifically informed medical 
evidence was required to substantiate his claim, and that 
"medical evidence" included things such as doctor's 
records, in May 2001; that the evidence used to increase his 
PTSD rating, from 30 to 50 percent, consisted solely of VA 
records, in June 2001; and that that he should provide the 
name, address, timeframe, and conditions for which he was 
treated by private practioners, in September 2001 and June 
2002.  Although some of these notices were sent to the 
veteran prior to him claiming that his PTSD disability had 
again increased in severity in February 2002, this only 
served to provide him with all the applicable information and 
notice prior to the initiation of the claims process, which 
was the intent of Congress in passing the VCAA.  See 
Pelegrini, supra.  Also, although VA sent the September 2001 
letter in response to the TDIU claim, because the veteran 
claimed TDIU based on his PTSD, that notice is applicable to 
both claims.  

Above all, those notices specifically informed the veteran 
that additional evidence would be needed to substantiate his 
claim, and provided him concrete examples of what the medical 
and other evidence must show, and also some of the best types 
of hypothetical evidence to submit.  In addition, he was 
provided with the pertinent VA laws and regulations, as well 
as all applicable rating criteria and bases for an increased 
award in the rating actions; and the notices associated with 
those actions also informed him concerning his rights to have 
a hearing and representative.   

Additionally, each time the VARO had difficulty in obtaining 
records from the Vet Center, the veteran was both 
specifically informed of that fact, most recently in January 
2003, and was also informed that he should provide that 
evidence himself, and of what would happen next in his claim 
if he did not provide that evidence, or if the evidence was 
not received within the current timeframe allowed by VA law.  
Records were ultimately obtained from this facility.  

The Board has reviewed the notice letters, rating decisions, 
SOC and SSOC and associated notices, and determines that VA's 
duty to inform the veteran, with respect to the PTSD claim, 
has been overwhelmingly met.  

VA also has a duty to assist the veteran in obtaining 
relevant evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has 
obtained all of his relevant service medical records, 
scheduled VA examinations, obtained clarifying information, 
38 C.F.R. § 4.2, and obtained other indicated records 
concerning his PTSD claim.  In particular, relevant VA 
outpatient treatment records, VA hospitalization records, and 
Vet Center records were obtained.  

Although the veteran has reported that he is in receipt of 
workman's compensation and social security disability 
benefits, the record shows that this is due to a work related 
accident for non-service-connected disorders.  Thus, because 
the evidence is irrelevant to the PTSD issue in the instant 
appeal, no further action on this question is warranted or 
necessary.  The veteran's representative also submitted 
private medical evidence directly to the Board from his 
private psychiatrist, without the appropriate waiver, in 
October 2003.  This letter shows that there may (or may not 
be) additional private clinical records.  The veteran has 
never indicated that there were additional private records 
when he was specifically asked to do so, see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (veteran cannot 
passively wait for [help] in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence), and clearly sent the Board the only 
private medical evidence he wished it to consider.   

However, since the record as a whole is sufficient to grant 
the veteran's claim for an increased rating, further 
development and further expending of VA's resources to again 
interrogate the veteran on the hypothetical existence of PTSD 
evidence, when he has already been informed on numerous 
occasions that he should provide VA with information 
sufficient to conduct a successful search for private medical 
records, is not warranted, as it would be tantamount to a 
"cross examination" or adversarial investigation in the 
non-adversarial veterans claims process.  See Douglas v. 
Derwinski, 2 Vet. App.  435, 442-43 (1992) (en banc) (VA not 
a party trying to disprove claim; indeed, VA's special 
obligations to assist are very antithesis of adversarial 
claims adjudication);  see also Johnson v. Brown, 7 Vet. App. 
95, 98 (1994); cf. Morris v. Derwinski, 1 Vet. App. 260 
(1991) (where veteran twice requested to submit evidence, and 
failed to respond, no due process violation in deeming claim 
abandoned).   Thus, any "error" to the appellant resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, at least with respect to the 
PTSD issue, and for the reasons discussed above, is therefore 
harmless.  See 38 C.F.R. § 20.1102.  

Next, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act), which also 
impacts the veteran's appeal in this case.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act amends 38 U.S.C.A. §§ 5102 and 
5103, the provisions of law that deal with VA's VCAA duties 
to notify and assist claimants, discussed above.  See 
Veterans Claims Assistance Act of 2000 (VCAA), supra.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003); see also 
38 U.S.C.A.§ 5103(b)(1).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Having determined that all the new procedural requirements 
that Congress, the President, and the courts have added to 
VA's claims processing have been fulfilled, at least with 
respect to the PTSD claim, the Board can now begin to assess 
the credibility, and therefore the probative value, of 
proffered evidence of record.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  PTSD

Service connection for PTSD was awarded by the RO in May 
1992.  It was evaluated as 10 percent disabling from May 
1992; at 30 percent from January 1994; and at 50 percent from 
January 2001.  The instant appeal arises from a February 2002 
claim that the veteran's PTSD had increased in severity.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

The severity of PTSD is ascertained, for VA rating purposes, 
by application of the criteria set forth in Diagnostic Code 
9411, 38 C.F.R. § 4.130 (Schedule).  A 50 percent evaluation 
contemplates occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; due to such symptoms as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; a 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After a review of the veteran's VA outpatient treatment 
records, the records of his VA hospitalizations in September 
to October 1999 and December 2001 for PTSD, and the reports 
of the VA compensation and pension examinations in October 
1999, June 2001, and June 2002, the Board determines that a 
70 percent, but no greater, evaluation is warranted for the 
veteran's current PTSD disability.  38 C.F.R. § 4.7.  

This is because this evidence, along with the private 
September 2003 psychiatric evaluation, shows that the 
veteran's PTSD most closely approximates an occupational and 
social impairment with deficiencies in most areas.  He 
currently does not work or attend school, has difficulty with 
family relations at times, some impaired judgment, thinking 
or mood, and impaired impulse control, evidenced by his 
homicidal ideations towards his daughter's boyfriend, at 
times; due to such symptoms as:  suicidal ideation; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
neglect of personal appearance and hygiene; an extreme 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

This extreme difficulty in adapting to stressful 
circumstances is most acutely described in his wife's January 
2001 lay statement wherein she explained that while the 
veteran was, to some extent, able to keep most of his PTSD 
symptomatology at bay while working for the same company near 
her for a number of years, when that job was no longer 
possible, the veteran had considerable difficulty in 
adjusting to the changes that new employment brought.  
Although the record also shows that the veteran had increased 
economic, social, and family pressures of late, this is not 
inconsistent with an increased award of PTSD.  It is his PTSD 
that makes him unable to adapt to additional life stresses, 
at least in part; thus, it is not unexpected that additional 
stress would lead to increased PTSD symptomatology.  
Therefore, the veteran is afforded the benefit of every 
doubt, and a 70 percent rating for PTSD is warranted.  
38 U.S.C.A. § 5107(b).  

However, the evidence is also clear that a 100 percent 
schedular evaluation is not warranted for the veteran's PTSD, 
at any time.  This is because total occupational and social 
impairment is simply never shown to have occurred.  For 
example, there is no evidence of a gross impairment in 
thought processes or communication; of grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); a disorientation to 
time or place; or a memory loss approximating the severity of 
a loss for the names of close relatives; own occupation, or 
own name.  Although the veteran has been assessed with 
psychotic features on occasion, and although he did at least 
once report hearing noises, there is no evidence that 
persistent delusions or hallucinations are shown.  Further, 
although, as noted above, the veteran had occasional 
homicidal ideations with respect to the person who was 
physically assaulting his daughter, these ideations neither 
represent a persistent danger to others (but rather an 
occasional danger to one specific "other"), nor can the 
veteran's reaction be deemed to be grossly inappropriate, 
under the facts and circumstances of this case (i.e. 
unexpected behavior).  

The Board is also aware that the veteran's GAF score has 
fluctuated from approximately 35 to 60 during the course of 
the appeal, however, the Board accords more probative value 
to the examiners' assessments for the following reasons.  
First, the GAF score is a Global Assessment of Functioning 
for a patient; it is not practically limited to one 
condition, such as PTSD.  Second, the GAF score is a snapshot 
of that patient's functioning on one particular day, and may 
vary wildly between appointments.  Third, even in the instant 
case, the GAF score, which was meant to be an objective 
indicator, is inconsistent with the opinions, diagnoses, and 
assessments provided by the examiners.  As the subjective 
opinions are specific to the veteran in the instant case, 
they are according more probative weight.  

Thus, the preponderance of the evidence is against the 
assignment of a 100 percent schedular rating.  







ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.  



REMAND

With respect to the TDIU rating, it is clearly shown that the 
veteran in unable to work due to his physical injuries 
sustained at his last place of employment.    However, the 
hypothetical question the Board must address is whether the 
veteran is also unemployable on the basis of his service-
connected disabilities alone, that is, apart from his other 
non-service-connected disabilities.  Although treatment 
records dated in 2003 contain references to the veteran's 
employability, those statements were made without the benefit 
of the veteran's medical chart for reference, and do not 
specifically link the veteran's unemployability solely to his 
service connected conditions. Therefore, a medical opinion 
and additional development of the record is required.  

Accordingly, this case is REMANDED for the following:

1.  Send the veteran 3 copies of VA Form 
21-4142, and tell him that:  "VA 
requires a complete name and address 
(including ZIP code) for any (A) private 
physicians that have treated you for any 
of your service-connected disabilities, 
and also for the medical records 
department of the (B) Workman's 
Compensation office and (C) Social 
Security benefits office, where you 
applied for disability benefits.  If you 
do not provide this information, your 
claim may be adversely affected as a 
result."  

2.  If the veteran responds within the 
appropriate time, and in the event that 
any records, government or private, do 
not exist, obtain a statement from the 
custodian of records to that effect, and 
(A) inform the veteran which records were 
not obtained, (B) tell him what efforts 
were expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  

3.  After action on #1 and #2 has been 
attempted, the veteran should next be 
scheduled for a general VA examination 
(not aid and attendance) in order to 
determine whether the veteran's service-
connected disabilities render him unable 
to be gainfully employed (e.g., 
unemployable), when disregarding the non-
service-connected conditions.  The 
examiner should note that marginal 
employment is not considered gainful 
employment.  The examiner must provide 
this opinion.  

4.  After making sure the examiner 
provided the requested opinion, if the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



